1

 2
                                                                 Hon. Richard A. Jones
 3

 4                         UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 5
                                    AT SEATTLE
 6

 7
     UNITED STATES OF AMERICA,)
 8                            )                  No. CRl 8-00230RAJ
 9
                Plaintiff,    )
                              )
10           v.                          )       �rder Granting Motion for
11                                       )       Release Pending Appeal
      TABETHA HUBBERT-HINE               )
12

13                    Defendant.         )
14

15
             The Court,having considered defendant's motion for release pending appeal
16

17   now GRANTS the motion and ORDERS that Tabetha Hubbert-Hine remain on
18
     release pending resolution of her appeal.
19

20           DATED trnC!�May, 2021
21

22

23
                                             �RICHARD A. JONES
                                              UNITED STATES DISTRICT JUDGE
24

25

26

27

28   Order
                                                          Law Office of Robert Gombiner
                                                          705 2d. Ave., Suite 1500
                                                          Seattle WA 98101
                                             1            (206) 622-1604
